Response to Amendments 
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Pub. No.: US 2016/0323381) in view of Yang et al (Pub. No.: US 2013/0111404 A1).
As per claim 1, Huang discloses a system for providing cloud-based centralized hub access to media stored in a plurality of cloud services (Huang,  Fig 1, abstract), the system comprising: -	a non-transitory, computer-readable medium (Huang,  paragraph 0028) storing a cloud-based hub accessible by a user via a user device over a communication network (Huang,  paragraph 0023); and -	an electronic processor (Huang,  paragraph 0023-0024) configured to execute the cloud-based hub to -	provide a first user interface to a user for creating an index associated with an entity (Huang, Fig 6 step 602, Fig 7-8,  paragraph 0045, 0051, 0054, 0056, wherein the IHS generates an index of data files stored at the plurality of cloud drives. This is performed for the data files and cloud drives associated with a particular user, system or other entity), -	receive, via the first user interface, a first link to first media accessible through a first cloud service (Huang, Fig 5 step 504-506,  paragraph 0046, wherein the IHS determines one or more cloud drives of a plurality of cloud drives in which to store the data based on one or more predefined cloud storage policies. Thus, the cloud drive selected to store the first file can be the first link to first media accessible through a first cloud service), -	receive, via the first user interface, a second link to second media accessible through a second cloud service (Huang, Fig 5 step 504-506,  paragraph 0046, wherein the IHS determines one or more cloud drives of a plurality of cloud drives in which to store the data based on one or more predefined cloud storage policies. Thus, the cloud drive selected to store the second file can be the second link to first media accessible through a second cloud service), the second cloud service being different than the first cloud service (Huang, Fig 8,  paragraph 0046, wherein Huang teaches a plurality of cloud services such as Google drive, one drive and Dropbox wherein the first cloud service can be for example Google drive and the second cloud service can be for example Dropbox), -	store the first link and the second link in the index associated with an entity Huang, Fig 6 step 602, paragraph 0045, 0051, wherein the IHS generates an index of data files stored at the plurality of cloud drives. This is performed for the data files and cloud drives associated with a particular user, system or other entity)-	receive input from the user selecting the entity (Huang,  paragraph 0048, 0052, wherein a request for data stored at one of the plurality of cloud drives is received at the IHS from the user device. The request indicates the data or file that the user of the user device desires to retrieve from cloud storage. The user may provide indication via a user interface (e.g., FIG. 7). Alliteratively, the IHS receives a search query from the user device based on user operation of a GUI presented at the user device), -	in response to receiving the input selecting the entity: access the index associated with the entity (Huang, paragraph 0053, wherein the IHS searches the index based on the search query and presents results to the user device), the index including a first entry including the first link to the first media accessible through the first cloud service and a second entry including the second link to the second media accessible through the second cloud service (Huang, Fig 6 step 602, Fig 7-8,  paragraph 0045, 0051, 0054, 0056, wherein the IHS generates an index of data files stored at the plurality of cloud drives. This is performed for the data files and cloud drives associated with a particular user, system or other entity), and -	in response to receiving the selection of a first data, redirect the user from the cloud-based hub to the first media accessible through the first cloud service (Huang, paragraph 0049-0050, wherein the IHS retrieves the requested data from the cloud drive determined to be storing the requested data and delivers the retrieved data to the user device making the request). In Huang, the system seems to automatically selects the cloud drive (cloud service) that is currently storing the data or file indicated in the request by analyzing information (e.g., metadata) associated with the request, the type of the data or file being requested, information associated with the user making the request, or other information that can be used to distinguish the source of the desired data or file (see paragraph 0049). Therefore in such scenario, Huang does teach (does not need to teach) provide, based on the index associated with the entity, a second user interface, the second user interface including first data regarding the first entry and second data regarding the second entry. However, allowing the user to select the cloud service by displaying a list of cloud services instead of automatically selecting the cloud service is well known in the art and it is a matter of design choice. For example, Yang discloses provide, based on the index associated with the entity, a second user interface, the second user interface including first data regarding the first entry and second data regarding the second entry (Yang, Fig 6, paragraph 0047, 0048, wherein the user interface 600 may also prominently display a list of most recently used folders or locations 640 from each available storage service. The user interface 600 may also prominently display a file path for each location. For example, user interface 600 shows a recent "SkyDrive" folder entitled "Documents" 645, which is located in "Kaitlin's SkyDrive>Documents." s).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang using Yang to achieve the claimed limitation because this would have provided a way to reduce the load on the system by letting the user to select the cloud service instead of the system having to determine the cloud service automatically.     

As per claim 2, claim 1 is incorporated and Huang does not explicitly disclose that the electronic processor is further configured to execute the cloud-based hub to display a tree structure including a plurality of nodes and, in response to selection of one of the plurality of nodes by the user, display an index for an entity associated with the one of the plurality of nodes, wherein the tree structure represents a family tree and each node of the plurality of nodes represents an individual in a family and wherein the family tree includes a first icon in a first position relative to a first one of the plurality of nodes to represent media associated with a first individual represented via the first one of the plurality of nodes and includes a second icon in a second position relative to the first one of the plurality of nodes to represent media associated with the first individual represented via the first one of the plurality of nodes and a second individual represented via a second one of the plurality of nodes. However, Yang discloses that the electronic processor is further configured to execute the cloud-based hub to display a tree structure including a plurality of nodes and, in response to selection of one of the plurality of nodes by the user, display an index for an entity associated with the one of the plurality of nodes (Yang, Fig 6, paragraph 0047, 0048, wherein the user interface 600 may also prominently display a list of most recently used folders or locations 640 from each available storage service. The user interface 600 may also prominently display a file path for each location. For example, user interface 600 shows a recent "SkyDrive" folder entitled "Documents" 645, which is located in "Kaitlin's SkyDrive>Documents." s), wherein the tree structure represents a family tree and each node of the plurality of nodes represents an individual in a family and wherein the family tree includes a first icon in a first position relative to a first one of the plurality of nodes to represent media associated with a first individual represented via the first one of the plurality of nodes and includes a second icon in a second position relative to the first one of the plurality of nodes to represent media associated with the first individual represented via the first one of the plurality of nodes and a second individual represented via a second one of the plurality of nodes (Yang, Fig 6, paragraph 0047, 0048, wherein the user interface 600 may also prominently display a list of most recently used folders or locations 640 from each available storage service. The user interface 600 may also prominently display a file path for each location. For example, user interface 600 shows a recent "SkyDrive" folder entitled "Documents" 645, which is located in "Kaitlin's SkyDrive>Documents." s). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang using Yan to achieve the claimed limitation because this would have provided a way to gain the advantage of providing user friendly interface to a cloud service for accessing files via a tree structure.     

	As pre claim 3, claim 2 is incorporated and Huang in view of Yang discloses wherein the at least two of the plurality of nodes are associated with a selection mechanism for accessing an index including media stored in one or more cloud services pertaining to a plurality of entities associated with the at least two of the plurality of nodes (Yang, Fig 6, paragraph 0047, 0048, wherein the user interface 600 may also prominently display a list of most recently used folders or locations 640 from each available storage service. The user interface 600 may also prominently display a file path for each location. For example, user interface 600 shows a recent "SkyDrive" folder entitled "Documents" 645, which is located in "Kaitlin's SkyDrive>Documents." s); 

As pre claim 4, claim 1 is incorporated and Yang discloses wherein the electronic processor is further configured to execute the cloud-based hub  to display the index associated with the entity, wherein the index includes a 21WO 2019/074732PCT/US2018/054081 plurality of collections (Yang, Fig 6, paragraph 0047, 0048, wherein  the collection can be for example the different folders displayed in the list) and, in response to selection of one of the plurality of collections, redirects the user to media included in the one of the plurality of collections (Yang, Fig 6, paragraph 0047, 0048, wherein  when the user select a folder the system displays files and sub-folders included in the selected folder);

As pre claim 5, claim 4 is incorporated and Yang discloses wherein the electronic processor is configured to redirect the user to the media included in the one of the plurality of collections by displaying an index of media included in the one of the plurality of collections (Yang, Fig 6, paragraph 0047, 0048, wherein  when the user select a folder the system displays files and sub-folders included in the selected folder);

As pre claim 6, claim 4 is incorporated and Yang discloses wherein the electronic processor is configured to display the index associated with the entity by displaying each of the plurality of collections and metadata associated with at least one of the plurality of collections (Yang, Fig 6, paragraph 0047, 0048, wherein the metadata can be for example the path showing the location of folder);

As pre claim 7, claim 6 is incorporated and Yang discloses wherein the metadata includes at least one selected from a group consisting of a summary description of the one of the plurality of collections, a summary description of the entity, a summary description of the index, and a timeline (Yang, Fig 6, paragraph 0047, 0048, wherein the metadata can be for example the path showing the location of folder which can be a summary description of the one of the plurality of collections);

As pre claim 8, claim 1 is incorporated and Huang discloses wherein the electronic processor is further configured to execute the cloud-based hub to display a dashboard including a plurality of indexes (Huang, Fig 7-8,  paragraph 0045, 0051, 0054, 0056);

As pre claim 9, claim 1 is incorporated and Huang discloses wherein the electronic processor is further configured to execute the cloud-based hub to receive input from the user including a search query and return at least a portion of one or more indexes satisfying the search query (Huang, Fig 6,  paragraph 0052-0053, wherein he IHS receives a search query from the user device based on user operation of a GUI presented at the user device; the IHS searches the index based on the search query and presents results to the user device. The presented results may include information about where data/files associated with the search query. Also, the presented results may retrieve data/files associated with the search query from the associated cloud drive based on the index);

As pre claim 10, claim 9 is incorporated and Huang discloses wherein the search query includes at least one selected from a group consisting of a description of an entity, a description of a collection, a description of media, a type of media, and an identifier of a cloud service (Huang, Fig 6,  paragraph 0052-0053, wherein he IHS receives a search query from the user device based on user operation of a GUI presented at the user device; the IHS searches the index based on the search query and presents results to the user device. The presented results may include information about where data/files associated with the search query. Also, the presented results may retrieve data/files associated with the search query from the associated cloud drive based on the index);

As pre claim 12, claim 1 is incorporated and Huang discloses wherein the user is an owner of the index associated with the entity (Huang, paragraph 0051, wherein the IHS generates an index of data files stored at the plurality of cloud drives. This is performed for the data files and cloud drives associated with a particular user, system or other entity);

Claims 16-20 are rejected under the same rationale as claims 1-10, 12.


Claim 11 is rejected under 35 U.S.C. 103 as being anticipated by Huang et al (Pub. No.: US 2016/0323381) in view of Yang et al (Pub. No.: US 2013/0111404 A1) and NOH et al (Pub. No.: US 2017/0277722 A1).
As per claim 11, claim 9 is incorporated and Huang and Yang does not explicitly disclose wherein the search query includes an image and wherein the electronic processor is further configured to execute the cloud-based hub to process the image included in the search query to automatically identify at least one entity included in the image and execute the search query based on the at least one entity automatically identified in the image. However NOH discloses wherein the search query includes an image and wherein the electronic processor is further configured to execute the cloud-based hub to process the image included in the search query to automatically identify at least one entity included in the image and execute the search query based on the at least one entity automatically identified in the image (query analyzer detects (identify) an object (entity) in the image search query and returns a search result (execute the search query) corresponding to the object (entity) included in the image type search query (identified in the image); paragraphs [0016], [0059]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang and Yang using NOH to include identify at least one entity included in the image and execute the search query based on the at least one entity automatically identified in the image as disclosed by NOH, in order to gain the advantage of allowing various types of search types including searching by including images in the query.
     
Claims 13-15 are rejected under 35 U.S.C. 103 as being anticipated by Huang et al (Pub. No.: US 2016/0323381) in view of Yang et al (Pub. No.: US 2013/0111404 A1) and Borensteinet al (Pub. No.: US 2015/0074819 A1).
As per claim 13, claim 1 is incorporated and Huang and Yang do not explicitly disclose wherein the user is not an owner of the index associated with the entity and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub. However, Borensteinet discloses wherein the user is not an owner of the index associated with the entity (other users (not an owner) share access to an artifact (entity) in an indexed archive authorized by an owner; paragraphs [0030], [0032]) and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub (the owner of the indexed archive provides the other user permission to access (viewing permission for accessing the index) the particular artifact from the archive in the cloud environment (cloud-based hub); paragraphs [0030], {0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang and Yang using Borensteinet to include wherein the user is not an owner of the index associated with the entity and has received viewing permissions from the owner of the index for accessing the index via the cloud-based hub as disclosed by Borensteinet, in order to gain the advantage of allowing the owner of the index to modify and grant permissions to other users requesting access to the cloud-based hub. 

As per claim 14, claim 1 is incorporated and Huang and Yang do not explicitly disclose wherein the user is not an owner of the index associated with the entity and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub. However, Borensteinet discloses wherein the user is not an owner of the index associated with the entity (other users (not an owner) share access to an artifact (entity) in an indexed archive authorized by an owner; paragraphs [0030], [0032]) and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub (the owner of the indexed archive provides the other user permission to access and also granting permissions to perform actions upon the artifact (viewing and editing permission for accessing the index), the particular artifact stored in the archive in the cloud environment (cloud-based hub); paragraphs [0030], [0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang and Yang using Borensteinet to include wherein the user is not an owner of the index associated with the entity and has received viewing and editing permissions from the owner of the index for accessing the index via the cloud-based hub as disclosed by Borensteinet, in order to gain the advantage of allowing the owner of the index to modify and grant permissions to other users requesting access to the cloud-based hub.
 
As per claim 15, claim 1 is incorporated and Huang and Yang do not explicitly disclose to receive permissions from the user for the first media accessible through the first cloud service, the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub. However, Borensteinet discloses to receive permissions from the user for the first media accessible through the first cloud service, the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub (the owner of the indexed archive provides the other users permission to access and also grants permissions to perform actions upon the artifact (viewing and editing permission for accessing the index), the particular artifact stored in the archive in the cloud environment (cloud-based hub); paragraphs [0030], {0081]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Huang and Yang using Borensteinet to include the permissions specifying the viewing and editing privileges of other users accessing the index via the cloud-based hub as disclosed by Borensteinet, in order to gain the advantage of allowing the owner of the index to modify and grant permissions to other users requesting access to the cloud-based hub.

Response to Arguments
Applicant’s arguments filed on 07/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456